              Case 5:20-cr-00343-EJD Document 29 Filed 02/05/21 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     SEVERA KEITH
 3   Assistant Federal Public Defender
     8th Floor - Suite 820
 4
     55 South Market Street
 5   San Jose, CA 95113
     Telephone: (408) 291-7753
 6   Facsimile: (408) 291-7399
     Email:        Severa_Keith@fd.org
 7

 8   Counsel for Defendant Lapadat
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                             SAN JOSE DIVISION
13

14    UNITED STATES OF AMERICA,                               Case No.: CR 20–0343 EJD (JCS)
15                    Plaintiff,                              STIPULATION AND [PROPOSED]
                                                              ORDER TO MODIFY CONDITIONS OF
16            v.                                              RELEASE RE: TRAVEL
17    GASTER LAPADAT,
18                    Defendant.
19

20
             IT IS HEREBY STIPULATED AND AGREED between the government through its attorney,
21
     Maia Perez, and defendant Gaster Lapadat through his attorney, Severa Keith, that the Conditions of
22
     Pretrial Release and Appearance, ordered on October 14, 2020, be modified to permit the Pretrial
23
     Services Officer to allow Mr. Lapadat to drive from his home in the District of Colorado to the
24
     Northern District of California, for the purpose of meeting with counsel on Feburary 10 and to visit
25
     family on February 11, 2021. According to Google Maps, the travel time from Aurora, Colorado to
26
     San Jose, California, is approximately 20 hours, not including breaks, and for this reason two days of
27
     travel time are requested before and after Mr. Lapadat’s time in the Northern District of California.
28
     Mr. Lapadat will leave Colorado on February 8, 2021, and he will return to the District of Colorado
     STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF RELEASE RE: TRAVEL
     LAPADAT, CR 20–0343 EJD (JCS)
                                                          1
               Case 5:20-cr-00343-EJD Document 29 Filed 02/05/21 Page 2 of 3



 1   by February 13, 2021.
 2         Pretrial Services does not object to this travel. Mr. Lapadat is currently in compliance with his
 3   conditions of release.
 4         18 U.S.C section 42(c)(3) states, “[t]he judicial officer may at any time amend the order to
 5   impose additional or different conditions of release.” 18 U.S.C § 31452(c)(3).
 6         As such, the parties request that the Court exercise its authority to modify the Conditions of
 7   Release and Appearance, as stipulated.
 8         IT IS SO STIPULATED.
 9

10    Dated:     February 5, 2021

11                                                            STEVEN G. KALAR
                                                              Federal Public Defender
12                                                            Northern District of California
13                                                                      /S/
14                                                            SEVERA KEITH
                                                              Assistant Federal Public Defender
15

16    Dated:     February 5, 2021

17                                                            DAVID L. ANDERSON
                                                              United States Attorney
18                                                            Northern District of California
19                                                                      /S/
                                                              MAIA PEREZ
20
                                                              Assistant United States Attorney
21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF RELEASE RE: TRAVEL
     LAPADAT, CR 20–0343 EJD (JCS)
                                                          2
              Case 5:20-cr-00343-EJD Document 29 Filed 02/05/21 Page 3 of 3



 1

 2

 3

 4

 5

 6                                 IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8                                             SAN JOSE DIVISION
 9

10    UNITED STATES OF AMERICA,                               Case No.: CR 20–0343 EJD (JCS)
11                    Plaintiff,                              [PROPOSED] ORDER TO MODIFY
                                                              CONDITIONS OF RELEASE RE:
12            v.                                              TRAVEL
13    GASTER LAPADAT,
14                    Defendant.
15

16
                                            [PROPOSED] ORDER
17
           GOOD CAUSE HAVING BEEN SHOWN, the Court Orders, for the reasons set forth in the
18
     parties’ Stipulation, that the Conditions of Pretrial Release and Appearance be modified such that
19
     Pretrial Services may permit defendant Gaster Lapadat to travel from the District of Colorado to the
20
     Northern District of California, leaving Colorado on February 8, 2021, and returning to Colorado by
21
     February 13, 2021.
22

23
     IT IS SO ORDERED.
24

25
        Dated:      ______________
26                                                             HON. JOSEPH C. SPERO
                                                               United States Magistrate Judge
27

28

     [PROPOSED] ORDER TO MODIFY CONDITIONS OF RELEASE RE: TRAVEL
     LAPADAT, CR 20–0343 EJD (JCS)
                                                          1
